DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 09/21/2020, said application claims a priority filing date of 09/21/2019.  Claims 1-20 are pending. Claims 1 and 11 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 303 in ¶ [0067].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 612 and 613 in FIG. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "301" in ¶ [0067] and FIG. 3C and "303" in ¶ [0067] have both been used to designate "display screen".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [0091], "user interface scree" appears to be "user interface screen".  
Appropriate correction is required.

Claim Objections
Claims 2, 6, 12, and 16 are objected to because of the following informalities:  
in Claim 2, line 2 and Claim 12, lines 2-3, "re-arrangement of at least one UI element" appears to be "re-arrangement of the at least one UI element";
in Claim 6, line 2 and Claim 16, lines 2-3, "a plurality of grids" appears to be "the plurality of grids".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toussaint et al. (US 2016/0188161 A1, published on 06/30/2016), hereinafter Toussaint in view of SHACK et al. (US 2019/0121617 A1, filed on 12/19/2018), hereinafter SHACK.

Independent Claims 1 and 11
Toussaint discloses a method for generating dynamic User Interface (UI) layout for an electronic device (Toussaint, 102 in FIG. 1; 1002 in FIG. 10; ¶ [0022] and [0066]: computer device) (Toussaint, ABSTACT; ¶ [0044]: enable rearrangement of icons automatically by selectively applying multiple different displacement strategies for handling of displacement events), the method comprising: 
identifying, by a layout generation system, one or more operations related to at least one UI element based on a current state of a display screen of the electronic device (Toussaint, FIG. 2; ¶ [0030], [0036], [0038], [0049], [0051], [0054], and [0056]: detecting initiation of a displacement event to position an icon within an arrangement of icons contained in a user interface for a computing platform, wherein the displacement event may relate to movement of an icon to a new position (e.g., repositioning) or insertion of a new icon into an existing arrangement; responsive to the detection of the displacement event, ascertain an appropriate displacement strategy to apply for the rearrangement from among multiple different displacement strategies supported for the particular computing platform, and control rearrangement of icons using a selected one 
calculating, by the layout generation system, a saliency score, and an aesthetic score for each of a plurality of grids determined on the display screen (Toussaint, FIG. 3; FIG. 9; ¶ [0018], [0038], [0043], [0062]-[0063], and [0105]: rearranging of an arrangement of icons based on disruptiveness scores; scores are generated for each of multiple different displacement strategies indicative of an amount of disruption to the arrangement caused by the rearrangement using the multiple different displacement strategies; the scores may reflect levels of disruptiveness computed as an arithmetic combination of disruptiveness criteria, which include minimal perturbance of the arrangements, items considered as most important to the user are presented prominently and in easily accessible positions, feasibility of making the specified rearrangement, number of items moved, distance moved, size constraints set by the displacement engine, icon groupings established for the user interface, strategy-specific constraints for boundaries, layout, and/or permitted sizes, device capabilities, display size, and designated preferences for displacement direction, sizes, or non-movable items, and/or aesthetic aspects of the arrangement; arrangement of icons in the user interface comprises a grid-based tile arrangement in which the icons are configured as arrangement of icons is configured in a grid patterns; i.e., saliency score and aesthetic score are evaluated at each of possible rearrangement positions in grid patterns to calculate the disruptiveness score for each of multiple different displacement strategies); 
identifying, by the layout generation system, a plurality of candidate (displacement) regions based on the calculated saliency score and the calculated aesthetic score (Toussaint, ¶ [0053]-[0055]: in the case of multiple viable adjacent spaces, the disruptiveness of each option may be computed; one or more potential chains of icons may be identified and evaluated as candidates for displacement/arrangement; in the case of multiple possible/candidate chains, a disruptiveness assessment may be employed to select the least disruptive option; FIG. 8; ¶ [0058]-[0061]: rearranging of an arrangement of icons using ordered displacement strategies; multiple different displacement strategies that match capabilities of computing device on which the displacement engine is operating may be selected from the pool of displacement strategies; levels of disruption associated with each of the multiple different displacement strategies are ascertained; strategies are tested in order of disruptiveness; disruptiveness levels may be assigned as part of the evaluation and used to produce the order that is used for assessment of the individual strategies);
identifying, by the layout generation system, an optimal (displacement) region from the plurality of candidate (displacement) regions based on  the calculated saliency score and the calculated aesthetic score (Toussaint, ¶ [0046]: find a the least disruptive to the arrangement; the action taken for the rearrangement reflects evaluation of various possible strategies and selection of a “best option” that is the least disruptive based on a defined measure of disruptiveness; ¶ [0050]: assessing the different strategies and selecting the best option is handled by the displacement engine; ¶ [0053]-[0055]: in the case of multiple viable adjacent spaces, the disruptiveness of each option may be computed and the least disruptive option is selected; a disruptiveness assessment may be employed to select the least disruptive option from among the viable options; ¶ [0061]: a selected strategy is identified by evaluating the multiple different displacement strategies one at time in order from least disruptive to most disruptive in accordance with the associated levels of disruption until one of the displacement strategies satisfies constraints for the arrangement of icons imposed via the displacement engine); and 
generating, by the layout generation system, the dynamic UI layout by performing the one or more operations related to the at least one UI element in the optimal (displacement) region (Toussaint, 208 in FIG. 2; ¶ [0042]: once a strategy is selected, rearrangement of the arrangement of icons is controlled using the displacement strategy that is selected; thru the rearrangement, a user is able to quickly locate and access underlying content thru a custom arrangement of icons reflected by the rearrangement; 808 in FIG. 8; ¶ [0061]: the selected strategy is applied to cause rearrangement of the arrangement of icons as indicated by the displacement event; 908 in FIG. 9; ¶ [0063]: rearrangement of the arrangement of icons is controlled using the least disruptive one of 
	Toussaint further discloses a layout generation system comprising: a processor (Toussaint, 108 in FIG. 1; 1004 in FIG. 10; ¶ [0068]: processing system/processors); and a memory (Toussaint, 110 in FIG. 1; 1012 in FIG. 10; ¶ [0069]: computer-readable media/memory storage) communicatively coupled to the processor and storing instructions (Toussaint, ¶ [0024] and [0076]: program modules/instructions) executable by the processor, wherein the processor is configured to perform the method described above (Toussaint, ¶ [0024] and [0076]: the computer-readable media storing program modules representative of various functionality that may be executed via the processing system).
Toussaint fails to explicitly disclose identifying, by the layout generation system, an optimal region from the plurality of candidate regions based on a user interaction score.
SHACK teaches a system and a method relating to user interface designs (SHACK, ¶ 0002]), wherein identifying, by the layout generation system, an optimal region from the plurality of candidate regions based on a user interaction score (SHACK, 508, 512, and 514 in FIG. 5; ¶ [0054]-[0056]; [0082]-[0083] and [0086]: calculates a design score for each candidate user interface design using a predetermined algorithm, including calculating the design score based on a height to width ratio of the screens. unused screen space in the respective candidate user interface design, the number of user interactions required to initiate and compete the task, a count of different decisions made based on a same user-interaction input, and an estimated amount of time for a user to move to and select the target; selecting automatically a selected completed interface design from the plurality of completed interface designs based on the plurality of design scores and generates a user inter face based on the selected candidate user interface design).
Toussaint and SHACK are analogous art because they are from the same field of endeavor, a system and a method relating to user interface designs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SHACK to Toussaint, identifying, by the layout generation system, an optimal region from the plurality of candidate regions based on a user interaction score.  Motivation for doing so would provide a user interface require less user interactions to complete a task.

Claims 2 and 12
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the one or more operations comprise displaying the at least one UI element and re-arrangement of at least one UI element on the display screen (Toussaint, FIGS. 3-7; ¶ [0036]: a displacement event may relate to movement of an icon to a new position (e.g., repositioning) or insertion of a new icon into an existing arrangement in a user interface; ¶ [0054]-[0055]: the chain displacement strategy operates to push an icon that overlaps a target position out of the way to make room for a subject icon that is being moved or added. The pushed icon pushes another 

Claims 3 and 13
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein upon identifying the one or more operations, the display screen is divided into the plurality of grids based on parameters associated with the at least one UI element (Toussaint, ¶ [0036]-[0037], [0043], and [0105]: upon detecting initiation of the displacement event, icons will be rearrangement or inserted in the user interface, wherein the arrangement of icons in the user interface comprises a grid-based tile arrangement in which the icons are configured as tile elements sizable to a plurality of predefined sizes and positionable to different coordinate positions within a grid layout for the user interface; arrangement of icons is configured in a grid patterns) (SHACK, ¶ [0040]: the system may create complete layouts like lists and grids by placing each widget at a determined location).

Claims 4 and 14
Toussaint in view of SHACK discloses all the elements as stated in Claims 3 and 13 respectively and further disclose wherein the parameters associated with the at least one UI element comprise size, transparency, and interactability with users (Toussaint, ¶ [0043], and [0105]: the arrangement of icons in the user interface comprises a grid-based tile arrangement in which the icons are configured as tile elements sizable to a plurality of predefined sizes and positionable to different coordinate positions within a easily accessible positions).  

Claims 5 and 16
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein identifying the optimal region from the plurality of candidate regions comprises: calculating a composition score based on the saliency score, the aesthetic score, and the user interaction score; and identifying the optimal region based on the composition score (Toussaint, ¶ [0018], [0038], and [0062]-[0063]: rearranging of an arrangement of icons based on disruptiveness scores; the scores may reflect levels of disruptiveness computed as an arithmetic combination of disruptiveness criteria; disruptiveness criteria may include minimal perturbance of the arrangements, items considered as most important to the user are presented prominently and in easily accessible positions, feasibility of making the specified rearrangement, number of items moved, distance moved, size constraints set by the displacement engine, icon groupings established for the user interface, strategy-specific constraints for boundaries, layout, and/or permitted sizes, device capabilities, display size, and designated preferences for displacement direction, sizes, or non-movable items, and/or aesthetic aspects of the arrangement) (SHACK, ¶ [0052]-[0056]: multiple evaluation methods may be utilized simultaneously , and respective evaluation scores may be combined with weighting factors to obtain a final evaluation score; the a linear combination of the evaluation algorithms, including the number of user interactions required to initiate and compete the task, a count of different decisions made based on a same user-interaction input, and an estimated amount of time for a user to move to and select the target). 

Claims 7 and 17
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the saliency score corresponds to prominent features in the display screen, the aesthetic score corresponds to a region with ideal placement possibilities and the interaction score corresponds to a region comprising locations with pre-determined accessibility threshold (Toussaint, ¶ [0018] and [0038]: disruptiveness criteria may include minimal perturbance of the arrangements, items considered as most important to the user are presented prominently and in easily accessible positions, feasibility of making the specified rearrangement, number of items moved, distance moved, size constraints set by the displacement engine, icon groupings established for the user interface, strategy-specific constraints for boundaries, layout, and/or permitted sizes, device capabilities, display size, and designated preferences for displacement direction, sizes, or non-movable items, and/or aesthetic aspects of the arrangement) (SHACK, ¶ [0054]-[0056]; [0082]-[0083] and [0086]: calculates a design score for each candidate user interface design using a predetermined algorithm, including the number of user interactions required to initiate and compete the task, a count of different decisions made based on a same user-interaction input, and an estimated amount of time for a user to move to and select the target).

Claims 8 and 18
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the user interaction score is determined based on pre-determined user behavior of usage of the electronic device (Toussaint, ¶ [0018] and [0038]: disruptiveness criteria may include minimal perturbance of the arrangements, items considered as most important to the user are presented prominently and in easily accessible positions, feasibility of making the specified rearrangement, number of items moved, distance moved, size constraints set by the displacement engine, icon groupings established for the user interface, strategy-specific constraints for boundaries, layout, and/or permitted sizes, device capabilities, display size, and designated preferences for displacement direction, sizes, or non-movable items, and/or aesthetic aspects of the arrangement) (SHACK, ¶ [0054]-[0056]; [0082]-[0083] and [0086]: calculates a design score for each candidate user interface design using a predetermined algorithm, including the number of user interactions required to initiate and compete the task, a count of different decisions made based on a same user-interaction input, and an estimated amount of time for a user to move to and select the target).  

Claims 9 and 19
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose receiving at least one of an input from the electronic device and a user input to trigger re-arrangement of the at least one UI element in the electronic device (Toussaint, ¶ [0037] and [0044]: input to trigger a displacement event can be accomplished in any suitable way, such as through a touch gesture or input pattern, natural user interface (NUI) gesture, an input device selection, and the like; interaction may include user action or automated actions to move an existing icon, add a new icon, position groups of two or more icons, and so forth); determining locations of the plurality of candidate regions and of the optimal region; identifying current position of the at least one UI element in relation to the plurality of candidate regions and the optimal region and moving the at least one UI element away from the plurality of candidate regions (Toussaint, ¶ [0053]-[0055]: in the case of multiple viable adjacent spaces, the disruptiveness of each option may be computed; one or more potential chains of icons may be identified and evaluated as candidates for displacement/arrangement; in the case of multiple possible/candidate chains, a disruptiveness assessment may be employed to select the least disruptive option; ¶ [0056]: in a grid arrangement the expand displacement strategy operates to create new rows or columns, wherein the created empty space may be configured to match a dimension (e.g., height or width) of the subject icon; the rules for the empty space displacement strategy operate to define a cut-line and move items away from the cut-line to produce sufficient space for the subject icon in a designated position; shifting of items may occur in each coordinate direction and even in multiple directions away from the least disruptive to the arrangement; the action taken for the rearrangement reflects evaluation of various possible strategies and selection of a “best option” that is the least disruptive based on a defined measure of disruptiveness; ¶ [0050]: assessing the different strategies and selecting the best option is handled by the displacement engine; ¶ [0053]-[0055]: in the case of multiple viable adjacent spaces, the disruptiveness of each option may be computed and the least disruptive option is selected; a disruptiveness assessment may be employed to select the least disruptive option from among the viable options; ¶ [0061]: a selected strategy is identified by evaluating the multiple different displacement strategies one at time in order from least disruptive to most disruptive in accordance with the associated levels of disruption until one of the displacement strategies satisfies constraints for the arrangement of icons imposed via the displacement engine) (Toussaint, 208 in FIG. 2; ¶ [0042]: once a strategy is selected, rearrangement of the arrangement of icons is controlled using the displacement strategy that is selected; thru the rearrangement, a user is able to quickly locate and access underlying content thru a custom arrangement of icons reflected by the rearrangement; 808 in FIG. 8; ¶ [0061]: the selected strategy is applied to cause rearrangement of the arrangement of icons as indicated by the displacement event; 908 in FIG. 9; ¶ [0063]: rearrangement of the arrangement of icons is controlled using the least disruptive one of the multiple different displacement strategies that is identified based on the comparison).  

Claims 10 and 20
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose identifying the at least one UI element currently being displayed on the electronic device, wherein the at least one UI element and an image content are simultaneously displayed on the electronic device; and displaying the at least one UI element on the identified optimal region (Toussaint, FIGS. 3-7;  ¶ [0026], [0043], and [0046]: providing a start screen or home page UI for the device that includes icons configured in various ways, such as by using traditional icons, images, tiles, textual descriptions, and so forth; find a displacement strategy from among the plurality of displacement strategies that is the least disruptive to the arrangement; the action taken for the rearrangement reflects evaluation of various possible strategies and selection of a “best option” that is the least disruptive based on a defined measure of disruptiveness) (SHACK: 512/514 in FIG. 5; ¶ [0086]: automated design interface selects automatically a selected completed interface design from the plurality of completed interface designs based on the plurality of design scores , and generates a user inter face  based on the selected candidate user interface design).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toussaint in view of SHACK as applied to Claims 1 and 11 respectively above, and further in view of Gupta et al (US 2019 / 0251707 A1, filed on 02/15/2018), hereinafter Gupta.

Claims 6 and 16
Toussaint in view of SHACK discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the saliency score and the aesthetic score for each of a plurality of grids are calculated  (Toussaint, FIG. 3; FIG. 9; ¶ [0018], [0038], [0043], [0062]-[0063], and [0105]: rearranging of an arrangement of icons based on disruptiveness scores; scores are generated for each of multiple different displacement strategies indicative of an amount of disruption to the arrangement caused by the rearrangement using the multiple different displacement strategies; the scores may reflect levels of disruptiveness computed as an arithmetic combination of disruptiveness criteria, which include minimal perturbance of the arrangements, items considered as most important to the user are presented prominently and in easily accessible positions, feasibility of making the specified rearrangement, number of items moved, distance moved, size constraints set by the displacement engine, icon groupings established for the user interface, strategy-specific constraints for boundaries, layout, and/or permitted sizes, device capabilities, display size, and designated preferences for displacement direction, sizes, or non-movable items, and/or aesthetic aspects of the arrangement; arrangement of icons in the user interface comprises a grid-based tile arrangement in which the icons are configured as tile elements sizable to a plurality of predefined sizes and positionable to different coordinate positions within a grid layout for the user interface; arrangement of icons is configured in a grid patterns; i.e., saliency score and aesthetic score are evaluated at 
	Toussaint in view of SHACK fails to explicitly disclose wherein the saliency score and the aesthetic score for each of a plurality of grids are calculated based on respective heatmap output of pre- trained machine learning models.
	Gupta teaches a system and a method for predicting user interface for user interface design (Gupta, ¶ [0001] and [0008]), wherein the saliency score and the aesthetic score for each of a plurality of grids are calculated based on respective heatmap output of pre- trained machine learning models (Gupta, ABSTRACT, ¶ [0042], [0056], and [0076]: generate a saliency score for each element in each training content item using a machine-learned neural network; the saliency score is a measure of how much the element stands out relative to its neighbors; the salience score is based on the pixel level heat map; the saliency map may be a heat map, which uses differing colorations representing different ranges of saliency scores).
Toussaint in view of SHACK, and Gupta are analogous art because they are from the same field of endeavor, a system and a method for predicting user interface for user interface design.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gupta to Toussaint in view of SHACK, wherein the saliency score and the aesthetic score for each of a plurality of grids are calculated based on respective heatmap output of pre- trained machine learning models.  Motivation for doing so would speed up the design process for a user interface, significantly reducing the cost and turnaround time, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175